CLAY, Commissioner.
This suit was brought against members of a law partnership for a declaration of rights and for various kinds of relief. The circuit judge dismissed the complaint on two grounds, one of which was it failed to state a claim upon which relief could be granted.
The principal purpose of the suit was to have it adjudged that (1) Flavious B. Martin, then Commonwealth’s Attorney for the First Judicial District, was disqualified to act for the Commonwealth in the prosecution of criminal charges against one Alder-dice, and (2) he and his law partners were disqualified to defend Alderdice in certain civil suits arising out of an automobile accident brought against the latter.
While the appeal was pending Mr. Martin died (June 25, 1959). Subsequently a motion was made by appellees to dismiss the appeal as moot because of Mr. Martin’s death. This motion was overruled but the question raised therein has been reconsidered upon final submission of the case.
The only controversy in this suit, if in fact one exists in the legal sense, arose out of an alleged conflict of interest because Mr. Martin held the public office of Commonwealth’s Attorney. His death obviously removed this conflict of interest, if such existed. There is no longer a justiciable controversy between the plaintiffs and Mr. Martin’s law partners, and no basis for any relief against the remaining defendants.
The appeal is dismissed.